Citation Nr: 9900265	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  97-18 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to restoration of a 100 percent evaluation 
for coronary artery disease.

2.  Entitlement to an increased rating for coronary artery 
disease, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1971 and from August 1984 to February 1988.

This matter comes to the Board of Veterans Appeals (Board) 
from a June 1996 rating decision of the Regional Office (RO) 
which reduced the evaluation assigned for the veteran's 
service-connected cardiovascular disease from 100 percent to 
60 percent.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the 100 percent rating for coronary 
artery disease should be restored.  He asserts that the 
reduction was not proper.  He claims that the severity of his 
heart condition has not changed.  In addition, he argues that 
an increased rating is warranted for his service-connected 
cardiovascular disease.  He reports that he has been forced 
to limit his activities due to chest pain.  He points out 
that he is on medication for heart disease.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for restoration of a 100 
percent evaluation for coronary artery disease.  It is also 
the decision of the Board that the preponderance of the 
evidence is against the claim for an increased rating for 
coronary artery disease.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  By rating decision in June 1991, a 100 percent evaluation 
was assigned for coronary artery disease, effective February 
1990.

3.  Department of Veterans Affairs (VA) examination in 
February 1996 disclosed that the symptoms of the veteran's 
cardiovascular disease were mild.

4.  By rating decision in June 1996, the assigned disability 
rating for coronary artery disease was reduced from 100 
percent to 60 percent, effective September 1996.

5.  The veteran's coronary artery disease is manifested by 
occasional angina, and more than light manual labor is not 
feasible.

6.  There is no evidence of congestive heart failure or 
dyspnea, nor is there evidence of a workload of 3 metabolic 
equivalents (METs) or fewer.


CONCLUSIONS OF LAW

1.  The reduction of the assigned 100 percent evaluation for 
coronary artery disease was proper.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.343, 3.344, 4.104, 
Diagnostic Code 7005 (1997, 1998).

2.  A rating in excess of 60 percent for coronary artery 
disease is not warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.343, 3.344, 4.104, Diagnostic Code 7005.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The United States Court of Veterans Appeals 
(Court) has held that a well-grounded claim is one which is 
plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected 
cardiovascular disease that are within the competence of a 
lay party to report are sufficient to conclude that his claim 
is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The veteran was hospitalized in a private facility while in 
service in September 1986.  He reported the recent onset of 
chest pain for the previous two weeks.  The pain was 
initially mild and exertional, and was relieved by rest.  He 
then had a sustained episode of pain, described as 
crushing which radiated to the neck and arms.  He was 
hospitalized on the day prior to admission at a service 
department hospital and coronary angiography showed high-
grade stenosis of the left anterior descending and some 
disease of the circumflex artery.  The diagnoses were 
crushing chest pain secondary to unstable angina and single 
vessel coronary disease.  

A physical evaluation board report dated February 1990 
reflects diagnoses of arteriosclerotic heart disease, 
manifested by two myocardial infarctions, status post 
angioplasty, with chest pain and mild left ventricular 
dysfunction.  It was recommended that the veteran be placed 
on permanent disability retirement. 

The veteran was afforded a VA Agent Orange protocol 
examination in July 1990.  He related a history of 
atherosclerotic coronary artery disease, with two myocardial 
infarctions, the first in 1986, and the second in 1987.  He 
reported occasional angina, two to three times a month, which 
he treated with Nitroglycerin.  This always relieved the pain 
within a few minutes.  He noted changes in his exercise 
tolerance since the heart attacks.  He denied any orthopnea 
or paroxysmal nocturnal dyspnea.  A cardiovascular 
examination revealed regular rate and rhythm.  There were no 
murmurs, gallops or rubs.  The diagnosis was atherosclerotic 
heart disease, status post myocardial infarction times two, 
with stable angina at this time.  It was reported that the 
veteran had evidence of decreased ejection fraction both 
clinically and objectively by echocardiogram.

Based on this evidence, the RO, by rating action in June 
1991, granted service connection for coronary artery disease, 
status post multiple myocardial infarctions and angioplasty 
and hypertension.  A 100 percent evaluation was assigned, 
effective February 1990.

The veteran was hospitalized by the VA from July to August 
1993.  He had been awakened the night of admission by 4/10 
substernal chest pain which was accompanied by nausea, light-
headedness and palpitations.  He felt as if he was ready to 
pass out.  The pain decreased after he took three 
Nitroglycerin tablets.  It was reported that he had been 
doing quite well since the myocardial infarctions.  He led an 
active life and was able to participate in strenuous 
activities such as yard work and moving furniture.  He took 
sublingual Nitroglycerin approximately one time per month and 
required only one tablet.  He underwent an exercise treadmill 
test and was asymptomatic throughout the test.  There was no 
electrocardiographic evidence of ischemia.  He was symptom 
free for several days prior to hospital discharge.  The 
diagnoses were unstable angina and history of coronary artery 
disease.

A VA cardiovascular examination was conducted in February 
1996.  It was reported that the veteran had undergone a 
cardiac catheterization in 1989 which indicated an occluded 
right coronary artery and a normal left anterior descending 
artery.  A MUGA scan in 1989 revealed an ejection fraction of 
46 percent.  It was noted that his symptoms were minor.  He 
had changed his life to the point where he was not continuing 
to perform heavy work and had less stress in his life.  He 
believed that he could not do the heavy work that he was 
previously employed doing.  He had rare chest pain, 
approximately six times over the last few years, for which he 
took Nitroglycerine.  He denied any palpitations, light-
headedness or shortness of breath, although he occasionally 
had some light-headedness from his medications.  On 
examination, blood pressure was 138/76.  An examination of 
the heart showed regular rate and rhythm.  There were no 
murmurs.  There was no evidence of peripheral edema or 
congestive heart failure.  A chest X-ray study was normal, as 
was an electrocardiogram.  The diagnoses were coronary artery 
disease, status post anterior myocardial infarction, inferior 
myocardial infarction and angioplasty, with mild symptoms and 
rare angina; and hypertension in good control on medication.

Based on the VA hospital report of 1993, and the VA 
cardiovascular examination in February 1996, the RO proposed, 
in a March 1996 rating decision, to reduce the rating 
assigned for coronary artery disease from 100 to 60 percent.  
The veteran was notified of the proposal and of his right to 
submit additional evidence to show that the RO should not 
change the rating.  

VA outpatient treatment records dated in 1995 and 1996 have 
been associated with the claims folder.  The veteran was seen 
in September 1995 for work clearance.  It was noted that he 
was stable on his current medication and level of activity.  
He had a new job and was apparently worried about it.  The 
examiner noted that there was no contraindication since the 
angina was stable.  In February 1996, it was noted that the 
veteran had a history of coronary artery disease.  There was 
no shortness of breath and he had good exercise tolerance.  
The assessment was coronary artery disease, stable condition.  

In April 1996, a private physician reported that he had seen 
the veteran since 1987, although he had not followed him or a 
regular clinical basis since 1988.  The physician reviewed 
some of the veteran's records, including the February 1996 VA 
examination report.  He concluded that the veteran continued 
to have angina pectoris.  The examiner noted that the veteran 
related a history of angina approximately two times per 
month, and on occasion weekly.  While he had been able to 
work, he did so in a capacity which avoided lifting, hauling 
and heavy physical activities which he knew would potentiate 
angina..  He further commented that while the veteran's 
angina pattern was generally stable, he required a rather 
quite considerable medical therapy to maintain the stability.  
Finally, he concluded that additional testing was necessary 
to discern the veteran's current clinical cardiology status.  

In a memorandum dated May 1996, a VA physician indicated that 
he had reviewed the records, including the statement from the 
private physician and the February 1996 VA examination and 
noted that the frequency and severity of symptoms expressed 
by the private physician were not consistent with those 
documented in the records.  The VA physician opined that 
there was no medical reason to do a thallium stress test.

Additional VA medical records have been associated with the 
claims folder.  An exercise tolerance test in November 1996 
revealed a MET level of 10.7.  It was noted that the test was 
terminated due to leg pain and fatigue.  The 
electrocardiogram was non-diagnostic for evidence of 
inducible ischemia due to the low heart rate at the stress 
level achieved.  An electrocardiogram in September 1997 was 
abnormal, and showed premature ventricular complexes.  

A VA examination for the heart was conducted in April 1998.  
The veteran stated that his angina-type pains were relieved 
for a period of time after the angioplasties.  More recently, 
he had been getting some of this with exertion.  He stated 
that he developed a chest pressure feeling when he hurried up 
two or three flights of stairs.  He did not have swelling of 
the feet.  He had not had any symptoms of congestive heart 
failure.  He had some shortness of breath along with the 
chest pressure.  He also had some tingling in his fingers.  
Blood pressure was 137/86.  An examination of the heart 
showed regular rate and rhythm.  The examiner reviewed the 
electrocardiogram of September 1997 and noted that it did not 
show any signs of left ventricular hypertrophy.  It was noted 
that an exercise tolerance test was non-diagnostic and that 
there were no abnormal changes.  The diagnosis was coronary 
artery disease, well established, with some increase in 
angina symptoms.  There was no evidence on examination or in 
the medical records or history suggesting congestive heart 
failure or left ventricular dysfunction.  



Analysis

Under 38 C.F.R. § 3.343(a), total disability ratings when 
warranted by the severity of the condition and not granted 
purely because of hospital, surgical or home treatment, or 
individual unemployability will not be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition.  Examination 
reports showing material improvement must be evaluated in 
conjunction with all the facts of record, and consideration 
must be given particularly to whether the veteran attained 
improvement under the ordinary conditions of life, i.e., 
while working or actively seeking work or whether the 
symptoms had been brought under control by prolonged rest, or 
generally, by following a regimen which precludes work, and, 
if the latter, reduction from total disability ratings will 
not be considered pending reexamination after a period of 
employment (3 to 6 months).  

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and Department of Veterans Affairs regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history....Examinations less 
full and complete than those in which payments were 
authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., manic-depressive or 
other psychotic reaction,...will not be reduced on any one 
examination except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated....Moreover, though 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will be considered 
whether the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344(a).

The provisions of paragraph (a) apply to ratings which have 
continued for long periods at the same level (5 years or 
more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve.  Reexamination 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. 
§ 3.344(c).

As noted above, a 100 percent evaluation may be reduced on 
the showing of material improvement in the condition.  
38 C.F.R. § 3.343.  Moreover, for certain conditions, 
including arteriosclerotic heart disease, when, as in this 
case, a rating has been in effect for five or more years, a 
reduction must follow the provisions of 38 C.F.R. § 3.344.  
In short, these provisions authorize a reduction in the 
rating when sustained improvement is demonstrated.  In this 
regard, the 1993 VA hospitalization shows that the veteran 
was rather active and was able to do strenuous activities.  
Similarly, when he was examined by the VA in February 1996, 
his symptoms were characterized as mild, and he had angina 
rarely.  The fact that the veteran's symptoms had clearly 
improved over time warranted the reduction.  Accordingly, the 
Board finds that restoration of the 100 percent evaluation is 
not warranted.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1997), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 100 percent evaluation is assignable for arteriosclerotic 
heart disease during and for 6 months following acute illness 
from coronary occlusion or thrombosis, with circulatory 
shock, etc.  After 6 months, with chronic residual findings 
of congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded, a 100 percent 
evaluation may be assigned.  Following typical history of 
acute coronary occlusion or thrombosis as above, or with 
history of substantiated repeated anginal attacks, more than 
light manual labor not feasible, a 60 percent rating may be 
assigned.  Diagnostic Code 7105 (effective prior to January 
12, 1998).

A 100 percent evaluation may be assigned for arteriosclerotic 
heart disease (coronary artery disease) with documented 
coronary artery disease resulting in chronic congestive heart 
failure, or; workload of 3 metabolic equivalents (METs) or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  A 60 percent evaluation 
may be assigned with more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  Diagnostic Code 7005 (effective January 12, 1998).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant shall apply.  

With respect to the claim for a rating in excess of 60 
percent for coronary artery disease, the Board has considered 
both criteria which have been in effect during the appeal.  
It is noted that in order to assign a higher rating, the 
evidence must show congestive heart failure or angina on 
moderate exertion, or workload of 3 METs or less, with 
dyspnea, fatigue, dizziness or angina.  In this regard, the 
Board notes that VA examination in February 1996 was 
essentially normal, with no evidence of congestive heart 
failure.  A chest X-ray study and electrocardiogram were also 
reported to be within normal limits.  The examiner concluded 
that the veteran's symptoms were mild.  The findings on the 
most recent VA examination were similar.  The Board 
acknowledges that there has apparently been some recent 
increase in the veteran's angina.  However, heart rhythm and 
rate were regular, and an exercise tolerance test was non-
diagnostic.  It is also significant to note that exercise 
tolerance tests in November 1996 and 1998 have revealed MET 
levels of 10.7 and 12.9, respectively.  Regardless of whether 
the old or new criteria are utilized, there is no basis for 
an increased rating.  As noted above, there is no clinical 
evidence of congestive heart failure, angina on moderate 
exertion, fatigue, dizziness or syncope.  The Board has 
considered the comments of the veteran's private physician 
who indicated that additional testing was warranted to 
evaluate the status of the veteran's cardiovascular disease.  
However, the Board notes that a VA physician subsequently 
reviewed the file and concluded, in light of the fact that 
ischemia was not shown on a treadmill stress test in 1993, 
that no further testing was indicated.  The evidence in 
support of the veteran's claim consists of statements made in 
his own behalf.  In contrast, the medical findings are of 
greater probative value and fail to demonstrate that a higher 
rating is in order.  


ORDER

Restoration of a 100 percent evaluation for coronary artery 
disease is denied.  An increased rating for coronary artery 
disease is denied.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
